Citation Nr: 1024554	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-16 555	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine, prior to 
December 20, 2007, and from March 1, 2008.

3.  Entitlement to a separate rating for radiculopathy.

4.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1973 to December 
1975 and from December 1978 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied the Veteran's claims for increased 
disability ratings for his hypertension, for DDD of the lumbar 
spine and for DJD of the right knee.

Jurisdiction over this matter was transferred to the Montgomery, 
Alabama RO in approximately November 2004.

A September 2008 rating decision granted the Veteran a temporary 
total rating (TTR) for his lumbar spine disorder due to a 
surgical treatment necessitating convalescence under 38 C.F.R. 
§ 4.30.  This TTR was effective from December 20, 2007 to March 
1, 2008; his assigned disability rating returned to 10 percent 
after this period.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a February 2010 Travel Board hearing.  A copy of that 
hearing transcript has been associated with the claims file.

In February 2010, subsequent to the issuance of the April 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal. This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

The issues of entitlement to service connection for a 
cervical spine disorder and sleep apnea have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran has taken 
continuous medication to control his hypertension and his 
diastolic blood pressure has not been predominantly 110 or more 
and his systolic blood pressure has not been predominately 200 or 
more.

2.  Throughout the course of this appeal except during his 
convalescence period following surgery, the Veteran's DDD and DJD 
of the lumbar spine has been manifested by flexion impaired to 60 
degrees with pain, combined thoracolumbar range of motion of no 
less than 170 degrees, and no more than mild right lower 
extremity radiculopathy that was wholly sensory; the record is 
negative for flexion impaired to 30 degrees or less, favorable 
ankylosis, incapacitating episodes with a total duration between 
one and two weeks within the past 12 months, right lower 
extremity incomplete paralysis that is not wholly sensory or 
additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movement.

3.  Throughout the course of this appeal, the Veteran's DJD of 
the right knee has been manifested by impaired flexion and pain; 
the record is negative for impaired extension, subluxation, 
instability or additional loss of motion due to pain, fatigue, 
weakness or lack of endurance following repetitive movements.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.104, 
Diagnostic Code (DC) 7101 (2009).

2.  The criteria for a 20 percent disability rating for DDD of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5235-5243 (2009).

3.  The criteria for a separate 10 percent disability rating for 
right lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 
4.124a, DC 8520 (2009).

4.  The criteria for a disability rating higher than 10 percent 
for right knee degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5257, 5260, 
5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009)..

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.  

The Veteran was provided with a June 2004 letter in which the RO 
notified him of what evidence was required to substantiate his 
claims for increased ratings.  This letter told him what evidence 
VA would obtain, what evidence he was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
this evidence.  It also notified the Veteran that he should 
submit any relevant evidence in his possession.  Thus, this 
letter met the duty to provide pre-adjudication notice to the 
Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were provided 
in the preadjudication June 2004 letter.  The remaining elements 
of proper Dingess notice were provided in the March 2006 letter, 
after the initial adjudication of the Veteran's claims.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  This timing defect was cured by 
readjudication in the May 2007 SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was 
cured by readjudication in an SSOC).

The June 2004 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claims for increased ratings and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon personal 
knowledge and observations.  It also notified the Veteran that he 
could submit statements from his employers.  A March 2009 letter 
also provided notice with regard to the remaining elements 
outlined in Vazquez I and II, after the initial adjudication of 
the Veteran's claims.

The timing deficiency with regard to the March 2009 letter was 
cured by the readjudication of the Veteran's claims in an April 
2009 SSOC.  See Mayfield, supra.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have been 
obtained.  He has been afforded multiple VA examinations and 
sufficient medical opinions have been obtained.  These 
examinations, along with the Veteran's testimony and statements 
and treatment records, are sufficient for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran 
has indicated that he disagrees with the disability rating 
assigned for the disabilities on appeal, he has not indicated 
that his symptoms have worsened since his last VA examination.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran contends that he is entitled to a higher disability 
rating as his hypertension medication has been changed on several 
occasions.

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood pressure 
is predominantly 160 or more.  Hypertension must be confirmed by 
readings taken two or more times on three different days.  38 
C.F.R. § 4.104, DC 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more and 
continuous medication is required for control blood pressure.  A 
20 percent rating is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is predominantly 
200 or more while a 40 percent rating is warranted if diastolic 
pressure is predominantly 120 or more.  38 C.F.R. § 4.104, DC 
7101.

At a September 2004 VA examination, the Veteran's blood pressure 
was 136/86, 155/85 and 149/84.  He reported being prescribed 
medication to control his blood pressure.

At a March 2007 VA examination, the Veteran's blood pressure was 
156/87, 134/90 and 142/91.

The Veteran's blood pressure was: 120/78 in an August 2007 VA 
treatment note, 122/78 in a July 2008 VA treatment note, 122/78 
in a September 2008 VA treatment note, 132/80 in an October 2008 
private treatment note, 148/90 in a November 2008 private 
treatment note, and 117/77 in a December 2008 VA treatment note.

At a January 2009 VA examination, the Veteran's blood pressure 
was 121/82, 144/82 and 144/91.  He reported using daily oral 
medication to treat his hypertension and that he suffered from 
epistaxis (nosebleed) and headaches related to his hypertension.  
The Veteran denied a history of hospitalization or surgery 
related to hypertension, traumatic injury to the heart, cardiac 
neoplasm, hypertensive renal disease, stroke, hypertensive 
cardiovascular disease and hypertensive related disease.

The Veteran's blood pressure was 121/82 in a January 2009 VA 
treatment note and 117/78 in a June 2009 private treatment note.

During the February 2010 hearing, the Veteran testified that the 
medication prescribed to control his hypertension had been 
changed three times, contending that his blood pressure was not 
well controlled.

In order for the Veteran to be afforded a rating in excess of 10 
percent, his systolic blood pressure must be predominantly 200 or 
more or his diastolic blood pressure must be predominately 110 or 
more.  There are no instances during the course of this appeal in 
which his diastolic blood pressure exceeded 110 or his systolic 
blood pressure exceeded 200.  It cannot therefore be said that 
the Veteran's blood pressure predominately exceeds those 
requirements.

As the Veteran's diastolic blood pressure has not been 
predominantly 110 or more, nor has his systolic blood pressure 
been predominantly 200 or more, the weight of the evidence is 
against a schedular rating in excess of 10 percent at any time 
during the appeals period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7.

Lumbar Spine Disability

The Veteran contends that he should be rated as 20 percent 
disabling for DDD of the lumbar spine due to the additional 
disability he incurs when considering the DeLuca factors.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995)

Thoracolumbar spine disabilities are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  38 
C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 10 percent 
rating is warranted where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees or 
where there is muscle spasms, guarding, local tenderness not 
resulting in an abnormal gait or abnormal spinal contour.  38 
C.F.R. § 4.71a, DC 5235-5243.

A 20 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees or where the combined range of motion for the 
thoracolumbar spine is not greater than 120 degrees, or where 
there is muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reverse lordosis or abnormal kyphosis.  Id.

A 40 percent disability rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less or where there 
is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Each range of motion measurement is to be 
rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 5243, Note (3).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that, in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca, 8 Vet. App. at 
204-7 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks during the past 12 months 
and a 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
maximum 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1).

The Veteran's DDD of the lumbar spine also implicates the 
diagnostic code for paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, DC 8520.  Complete paralysis of the sciatic nerve 
warrants a maximum 80 percent rating; complete paralysis of the 
sciatic nerve occurs where the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and flexion 
of the knee is weakened or (very rarely) lost.  Incomplete 
paralysis of the sciatic nerve warrants a 60 percent rating if it 
is severe with marked muscular dystrophy, a 40 percent rating if 
it is moderately severe, a 20 percent rating if it is moderate, 
or a 10 percent rating if it is mild.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the rating 
should include the application of the bilateral factor.  38 
C.F.R. § 4.124a.

A September 2004 VA examination revealed some mild right outlet 
type signs of discomfort in the L5-S1 area of the Veteran's 
lumbosacral spine.  No radiculopathy on pressure point testing 
beyond the superior/posteromedial hips and buttocks area and no 
sciatic notch tenderness were noted on physical examination.  
Flare-ups and pain on repetitive use was reported.  The Veteran 
denied use of supportive devices for his back.  Following this 
examination, a diagnosis of DDD of the lumbar spine was made.  
The examiner noted that he did not have any abnormality on 
discrimination of light touch in both legs and that his very mild 
history of infrequent radiculopathy into the left lower extremity 
seemed isolated around the medial anterior calf area.  There were 
also no signs of scoliosis.

The Veteran reported constant back pain during a March 2007 VA 
examination.  Radiating pain into the lower extremities, the 
current use of a cane or flare-ups resulting in bed rest was 
denied.  The Veteran did not use a brace but occasionally he used 
a lifting belt.  Physical examination showed an antalgic gait.  
Lumbosacral spine flexion was to 60 degrees; extension was to 15 
degrees; left lateral flexion was to 15 degrees; right lateral 
flexion was to 20 degrees; and bilateral rotation was to 30 
degrees.  There was no increase in weakness, incoordination or 
pain on repetitive motion.  Straight leg testing revealed 
tenderness to palpation adjacent to the vertebra with no evidence 
of spasm.  An accompanying lumbar X-ray noted that intervertebral 
disc spaces and vertebral body heights were preserved and that 
facet arthropathy was seen with no definite fracture identified.  
Following this examination and a review of the Veteran's claims 
file, a diagnosis of lumbosacral vertebral disc syndrome was 
made.

A December 2007 private lumbar magnetic resonance imaging (MRI) 
scan revealed a free fragment at the level of the mid L4 
vertebral body with a mild disc herniation in the right 
paracentral region of the L4-L5 disc space.

A partial hemilaminectomy of the right L4-5 with removal of an 
extruded L4-L5 disc was performed in December 2007.  The 
Veteran's treating neurosurgeon noted in an accompanying 
Certification of Health Care Provider that he would likely be 
unable to work for four weeks due to this lumbar surgery.

Complaints of lumbar pain that began approximately five months 
ago were reported in an April 2008 private treatment note.  A 
February 2008 MRI showed post-surgical changes at the L4-L5 level 
consistent with a right hemilaminectomy and some narrowing of the 
right neuroforamen.  Physical examination was negative for lumbar 
deformities, swelling, redness or discoloration.  The Veteran's 
gait and sensation were within normal limits.  Muscle weakness in 
the right dorsiflexors was noted.  Reflexes were diminished at 
the knees and ankles.  Flexion was to 80 degrees, extension 
"caused some discomfort to 20 degrees", and rotation and 
lateral bend were decreased to the right.  Range of motion was 
not limited in abduction or adduction.  Sciatic stretch test on 
the right was positive and negative on the left.  Following this 
examination, diagnoses of lumbar radiculitis and lumbar DDD and 
facet syndrome were made.

A right L5-S1 selective nerve root block was performed in May 
2008.

A July 2008 private lumbar X-ray revealed the non-union of the 
left transverse process fractures consistent with old trauma.

New onset lumbar radiculopathy into the back and right buttock 
was reported in an October 2008 private treatment note.  This 
aching and radiating pain was located in the buttocks, hip, 
lateral leg, lumbar, and posterior thigh regions.  Sitting 
worsened the Veteran's pain, while symptoms improve with lying 
down, resting or using pain medications.  Physical examination 
found lumbar pain with movement, palpation and straight leg 
raise.  An assessment of radiculopathy was made.

Lumbar pain on palpation or movement and with straight leg raise 
was noted in a November 2008 private treatment note.

At a January 2009 VA examination, the Veteran reported lower 
extremity radiation since the December 2007 lumbar surgery.  
Numbness, paresthesias, leg or foot weakness, decreased motion, 
stiffness, spasms and pain were reported.  This pain occurred 
daily and was described as intermittent.  Flare-ups of this pain 
occurred weekly, lasted for several hours and were relieved by 
medication.  One incapacitating episode per month lasting one day 
was reported.  The Veteran reported losing 4 weeks of work in the 
past 12 months due to back and joint pain.  The use of a cane and 
brace were noted.  Urinary incontinence, falls, unsteadiness, 
fatigue, or lumbar weakness was denied.  

Physical examination conducted by the January 2009 examiner found 
that the Veteran's posture, head position and gait were normal.  
Guarding and pain with motion not resulting in abnormal gait or 
abnormal spinal contour were noted.  Examination was negative for 
kyphosis, list, lordosis, scoliosis, ankylosis, spasms, atrophy, 
tenderness or weakness.  Thoracolumbar flexion was from zero to 
60 degrees, extension was from zero to 20 degrees, left lateral 
flexion was from zero to 25 degrees, right lateral flexion was 
from zero to 20 degrees, left lateral rotation was from zero to 
25 degrees and right lateral rotation was from zero to 20 
degrees.  Objective evidence of pain on active range of motion 
and following repetitive motion was noted by the examiner but 
there were no additional limitations after three repetitions of 
range of motion testing.  Lower extremity motor examination 
revealed that active movement against full resistance in all 
areas tested; lower extremity sensation testing was normal in all 
areas tested; and reflexes were normal in all areas tested.  An 
accompanying lumbar X-ray found mild facet arthropathy without 
fractures and that the intervertebral disc spaces were well-
preserved.  The examiner found that there were no incapacitating 
episodes due to IVDS.  Following this examination and a review of 
the Veteran's treatment records, a diagnosis of lumbar spine DJD 
was made.

During his February 2010 hearing, the Veteran testified that he 
suffered from constant back pain that radiated into both of his 
lower extremities.  His doctor occasionally ordered bed rest for 
him and he was out for two or three days of leave at a time.  He 
estimated that he had 3 or 4 weeks off total within the last 12 
months and he might have been granted a TTR for that period.  

A February 2010 letter from Dr. M. K. indicated that the Veteran 
had been prescribed bed rest/work excuse due to his lower back 
pain for a total of 5 days over the past 12 months.

The Board concludes that a preponderance of the evidence warrants 
a 20 percent rating, and no more, for impaired thoracolumbar 
spine motion throughout the course of this appeal not covered by 
the TTR.  Flexion was noted to be 60 degrees during both the 
March 2007 and January 2009 VA examinations, thereby satisfying 
the requirement for a 20 percent rating.  Combined range of 
motion was no less than 170 degrees during the appeal period.  
Additional loss of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive movements was not found during 
either the of these VA examinations.  There is no indication that 
the Veteran's subjective reports of lumbar pain have caused 
functional loss sufficient to warrant a higher rating.  See 38 
C.F.R. § 4.40; DeLuca, supra.  In addition, a higher disability 
rating is also not warranted as neither favorable ankylosis nor 
flexion of 30 degrees or less has been demonstrated.  38 C.F.R. 
§ 4.71a, DCs 5235-5242.

A compensable rating for IVDS requires incapacitating episodes to 
have a total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  The February 2010 letter from Dr. M. 
J. confirms that the Veteran's incapacitating episodes total only 
5 days over the past 12 months.  A disability rating for IVDS is 
therefore not warranted.  38 C.F.R. § 4.71a, DC 5243.

The Veteran also has been diagnosed with lower radiculopathy 
attributable to his lumbar DDD and has consistently complained of 
right lower extremity pain and numbness throughout the course of 
this appeal.  No radiculopathy beyond the superior/posteromedial 
hips and buttocks area were noted during the September 2004 
examination.  The January 2009 examination revealed lower 
extremity active movement against full resistance and that 
sensation and reflexes were normal.  The record is further 
negative for right foot dangling and dropping, the absence of 
active movement of the muscles below the knee, or weakened knee 
flexion.  Accordingly, the Board concludes that a separate 10 
percent rating, and no more, is warranted for mild incomplete 
paralysis of the right sciatic nerves.  A disability rating in 
excess of 10 percent is not warranted as the right lower 
extremity impairment is wholly sensory.  38 C.F.R. § 4.124a, DC 
8520.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher disability rating.

Right Knee Disability

The Veteran contends that he should be rated as 20 percent 
disabling for his right knee condition due to the additional 
disability he incurs with consideration DeLuca factors.

For rating purposes, normal range of motion in a knee joint is 
zero degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Limitation of extension of a leg warrants a 10 percent rating 
when limited to 10 degrees, a 20 percent rating when it is 
limited to 15 degrees, a 30 percent rating when limited to 20 
degrees, a 40 percent rating when limited to 30 degrees and a 
maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Limitation of flexion of a leg warrants a 10 percent rating if 
flexion is limited to 45 degrees and a 20 percent rating if 
flexion is limited to 30 degrees.  Flexion that is limited to 15 
degrees warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5260.

Knee impairment with recurrent subluxation (partial dislocation) 
or lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a maximum 30 
percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a 10 percent rating is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 
20 percent rating is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating is 
merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has held that separate ratings could also be 
given for limitation of knee extension and flexion.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).

At a September 2004 VA examination, the Veteran complained of 
progressively worsening right knee pain, particularly in the 
medial anterior compartment area.  A "little clicking and 
popping out" and pain on repetitive use were reported.  The 
examiner noted that he occasionally heard an audible snap from 
the joint during the examination.  Physical examination was 
negative for "swelling of his full flexion and extension".  
Lachman's and McMurray's tests were negative.  The Veteran was 
able to heel walk and toe walk, although pain in the right medial 
compartment was reported during the toe walk.  An accompanying 
right knee X-ray revealed mild DJD with joint space narrowing.  
Following this examination, a diagnosis of bilateral knee mild 
DJD was made.

Right knee arthroscopy with partial medial meniscectomy was 
performed in June 2005.  Postoperative diagnoses included a tear 
of the posteromedial corner of the right knee medial meniscus and 
grade III to IV osteoarthritis of the right knee medial 
compartment with grade III changes to the patellofemoral 
articulation.

An August 2005 private treatment note showed tenderness at the 
medial joint line and was negative for instability.

The Veteran reported that his right knee gives out, swells, 
grinds and occasionally locks up and pops during a March 2007 VA 
examination.  He experienced constant, daily right knee pain, 
which was worsened with walking or bending.  Right knee range of 
motion was from zero to 95 degrees and there was no clear 
weakness, instability or pain after repetitive motion.  The 
Veteran guarded his knee when manipulated.  Medial joint line and 
some suprapatellar tenderness were noted on examination.  Lachman 
and McMurray tests were negative.  Right knee patellar reflex was 
not tested due to pain; ankle jerks were present bilaterally and 
there was no "clear cut" sensory abnormality.  An accompanying 
right knee X-ray revealed moderately severe narrowing of the 
medial joint spaces and mild degenerative changes at the 
patellofemoral space without fractures or dislocations.  
Following this examination and a review of the Veteran's claims 
file, a diagnosis of right knee DJD with severe functional loss 
due to pain was made.

A January 2009 letter from Dr. M. J. stated that the Veteran had 
been diagnosed with severe osteoarthritis of the right knee and 
that the progressive changes would eventually require him to 
undergo a knee replacement.

At a January 2009 VA examination, the Veteran reported 
progressively worsening right knee pain, stiffness, weakness and 
instability.  Severe flare-ups occurring three or four times per 
week and lasting a day and a half were reported.  Intermittent 
use of a cane and brace were noted.  Physical examination was 
negative for evidence of abnormal weight bearing, instability, 
grinding, knee "clicks or snaps", masses behind the knee or 
ankylosis.  Bony joint enlargement, crepitus, effusion and 
tenderness were noted on examination.  Flexion was to 80 degrees 
and extension was to zero degrees with evidence of pain on both 
active and repetitive motion.  However, there was no additional 
limitation after three repetitions of range of motion.  An 
accompanying X-ray revealed right knee degenerative arthritis 
with no acute osseous abnormalities.  Following this examination 
and a review of the Veteran's treatment records, a diagnosis of 
right knee DJD was made.

During his February 2010 hearing, the Veteran testified that his 
right knee was unstable and that he used both a cane and a brace.  
He had undergone arthroscopic knee surgery in 2005.  The Veteran 
contended that he experienced knee weakness, incoordination and 
fatigue.   

A rating in excess of 10 percent for the Veteran's DJD of the 
right knee would require that extension be limited to 15 degrees 
and flexion be limited to 30 degrees.  The various examinations 
have consistently found full extension and flexion to be in 
excess of 80 degrees.  Additional loss of motion due to pain, 
fatigue, weakness or lack of endurance following repetitive 
movement was not found during either the March 2007 or March 2009 
VA examinations.  There is no indication that the Veteran's 
subjective reports of right knee pain have caused functional loss 
sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; 
DeLuca, supra.  Limitation of motion has been demonstrated in 
only one joint or joint group.  Accordingly, a higher rating 
under DCs 5003, 5260 or 5261 is not warranted for any period 
during the course of this appeal.

Although the Veteran subjectively claims to suffer from right 
knee instability and intermittently uses both a cane and right 
knee brace, the September 2004, March 2007 and March 2009 VA 
examinations were negative for instability.  Lachman's and 
McMurray's tests also were negative during these examinations.  
An August 2005 private treatment note was also negative for 
instability.  There is no other evidence of instability in the 
record.  The preponderance of the probative competent medical 
evidence of record is therefore against a separate rating under 
DC 5257 for instability for any period during the course of this 
appeal.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's hypertension, right knee disorder and lumbar spine 
disorder manifested as the symptoms detailed above.  No 
hospitalizations, with the exception of the December 2007 lumbar 
spine surgery for which the Veteran was granted a TTR, were 
reported during the appellate period.  The rating criteria 
contemplate these impairments.  Hence, referral for consideration 
of an extraschedular rating is not warranted.

Total Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

In a January 2009 letter, Dr. M. J. indicated that the Veteran's 
knee and back conditions may force him into medical retirement 
from his employment.  However, the Veteran reported that he was 
working as a probation officer during his February 2010 hearing.  
The claims file is negative for evidence that the Veteran is 
currently unemployed.  Accordingly, further consideration of 
entitlement to TDIU is not warranted.


ORDER

A disability rating in excess of 10 percent for hypertension is 
denied.

A 20 percent disability rating for DDD of the lumbar spine, prior 
to December 20, 2007, and from March 1, 2008, is granted, subject 
to the provisions governing the award of monetary benefits.

A separate 10 percent disability rating for right lower extremity 
radiculopathy is granted, subject to the provisions governing the 
award of monetary benefits.

A disability rating in excess of 10 percent for DJD of the right 
knee is denied.



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


